— Judgment, Supreme Court, New York County, rendered July 13, 1973, convicting the defendant, after a jury trial, of grand larceny in the third degree, unanimously reversed, on the law, and a new trial directed. It was error for the police officers to testify over objections that the complaining witness identified the defendant as one of the culprits. This can be considered improper bolstering, and, the evidence of guilt not being overwhelming, the error may not be disregarded as harmless. (People v Trowbridge, 305 NY 471; People v Malloy, 22 NY2d 559, 567; People v *747Burton, 46 AD2d 774.) Concur — Stevens, P. J., Kupferman, Murphy, Lupiano and Capozzoli, JJ.